DETAILED ACTION
Claims 1-13 are currently pending. 
Effective Filing Date: 5/30/2018
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a maintenance management method and system comprising receiving information, returning a rule, receiving a service request, and controlling the turn-on and turn-off of the maintenance device. 
The limitations of receiving information, returning a service rules, and receiving a service request , under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a device” (or in claim 7 a memory and processor), nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a device/processor” language, the above-mentioned steps encompass a user manually receiving and returning information. While the limitation of controlling the turn-on and turn-off of the device could possibly be a technical step, there is nothing in the claim that shows this is done automatically, or how it is done at all. It is also not central to the actual maintenance steps of the claim. If a claim 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the above-mentioned steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of the above-mentioned steps such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the above-mentioned steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
The dependent claims also do not recite eligible subject matter because they merely recite other steps that could be performed mentally, or further limit when the device is turned on or off. Claims 5 and 6 could potentially include eligible subject matter if they positively recited actually receiving a payment, not just initiating a payment transaction request.  
Additionally claim 13 is further rejected as claiming signals per se. The claim does not recite a non-transitory computer readable medium, and the Specification does not exclude transitory signals. The claims should be amended to read non-transitory computer readable storage medium.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Librizzi et al. (US20100228676), hereinafter “Librizzi.”
Regarding claims 1, 7, and 13, Librizzi discloses a maintenance device method, system, and computer readable medium including a memory storing an executable computer program and a processor coupled to memory (Abstract discloses a recycling kiosk for recycling and financial remuneration for submission of a mobile telephone is disclosed herein. The recycling kiosk includes an inspection area with a plurality of white walls in order to perform a visual analysis of the mobile telephone for determination of a value of the mobile telephone. The visual analysis inspects the LCD screen of the mobile phone to determine if the LCD screen is damaged. The recycling kiosk also includes a processor, a display and a user interface. P15 discloses a processor. P48 discloses a memory), wherein the processor is configured to execute the computer program to implement: 
receiving information of maintenance device sent by a client and returning a service rule for maintenance device to the client according to the information of maintenance device (Note that as above, the maintenance device can be either the kiosk or the mobile phone itself. The claim does not discuss what a maintenance device is – that is – it can be a device performing the maintenance (kiosk) or the device receiving maintenance information (the phone). For the purposes of addressing these limitations, the Examiner will take the latter interpretation. There are multiple portions of the reference that teach receiving information of the maintenance device, including in P42, the brand of the phone. This is sent by the client because the client is the depositor of the phone and the person using the LCD screen of the 
receiving a service request sent by the client, wherein the service request includes a service item (P51 discloses the service request of determining the viability of the LCD screen, including pixel defects, cracks, etc.); 
controlling the turn-on and turn-off of the maintenance device according to the service item (P51 also discloses powering up the phone. This is done for the purpose of the service item – checking the LCD screen for pixels. The Examiner is interpreting “the turn-on and turn-off” as one function of controlling the power of the phone). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Librizzi in view of TJService, April 5, 2017. 
Prior to addressing the specific limitations of the dependent claims, the Examiner notes that all the dependent claims merely amount to providing a deposit payment, making repairs/controlling the device after receiving payment, and generate a list of other services and their associated costs. These are all common features of fixing any device – this is exactly what device repair is. 
Regarding claims 2 and 8, Librizzi discloses claims 1 and 7. Librizzi does not, however, teach the following limitations: 

initiating a deposit payment transaction request to the client; and 
controlling the turn-on of the maintenance device after the client completes the deposit payment transaction. 
Librizzi does, however, in P42 teach the ability to initiate a payment transaction. 
However, TJService does teach the above-mentioned limitations because it is completely directed towards phone repairs and payment. The last line of the reference teaches that there is a minimum charge of $25 for a deposit, stating that repairs start at $25. This means that after the deposit is determined and paid, the device is then turned on or off because part of the repairs, as defined in the first section defining comprehensive repairs, include at least a power button. This means the power has to be turned on and off or else this feature could not be diagnosed and repaired. 
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Librizzi with TJService to execute the actual payment and repair of the mobile device that is being maintained by the Kiosk of Librizzi. 
Regarding claims 3 and 9, Librizzi and TJService make obvious claims 2 and 8. TJService further teaches: 
Controlling the turn-on of the maintenance device after the client completes the deposit payment transaction (Again, the service repair is for the power button, and this is after a deposit payment, because, by definition, the deposit is paid before services are rendered); 
Controlling the turn-off of the maintenance device when a duration of using the maintenance device reaches the service duration (A power button has an on and an off feature). 
Regarding claims 4 and 10, Librizzi and TJService make obvious claims 2 and 8. TJService further teaches all of the limitations of claims 4 and 10 for the reasons discussed in the rejection of claims 3 and 9. The service duration and request is to fix the power button. The button needs to be turned on and turned off. 
Regarding claims 5 and 11, TJService further teaches:
generating a list of services and a list of charges according to the service item (The first section lists service items, and the charges are a “list” because it includes the $25 deposit and the increase based on what is being fixed); 
initiating a payment transaction request to the client according to the list of services and a list of charges so as to cause the client to complete the payment (As above, the phone owner has to pay, like in any phone repair service, to have the phone repaired). 
Regarding claims 6 and 12, TJService further teaches: 
Acquiring current status information of the maintenance device (Librizzi teaches this as taught above, but TJService does as well because it discusses diagnostic testing); 
Determining whether the state of the maintenance device is normal according to the current state information (Librizzi P62); 
For the generating and initiating steps, see the rejection to claims 5 and 11 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602.  The examiner can normally be reached on M-F 9-5. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/            Primary Examiner, Art Unit 3687